     Case 2:20-cv-07870-DMG-PD Document 1 Filed 08/27/20 Page 1 of 48 Page ID #:1




      Jorge Gonzalez SBN 100799             Carolyn Y. Park SBN 229754
 1    A PROFESSIONAL CORPORATION            LAW OFFICE OF CAROLYN PARK
      2485 Huntington Dr., Ste. 238         595 Lincoln Ave., SUITE 200
 2    San Marino, CA 91108-2622             Pasadena, CA 91103
      t. 626-328-3081                       t. 213-290-0055
 3    e. jgonzalezlawoffice@gmail.com       e. carolynyoungpark@gmail.com
 4    Paul Hoffman SBN 71244                Arnoldo Casillas SBN 158519
 5    Michael D. Seplow SBN 150183          Denisse O. Gastélum SBN 282771
      Aidan C. McGlaze SBN 277270           CASILLAS & ASSOCIATES
 6    Kristina A. Harootun SBN 308718       3777 Long Beach Blvd., 3RD FLO,
      John Washington SBN 315991            Long Beach, CA 90807
 7    SCHONBRUN SEPLOW HARRIS               t. 323-725-0350
      HOFFMAN & ZELDES LLP                  e. acasillas@casillaslegal.com
 8    11543 W. Olympic Blvd.                e. dgastelum@casillaslegal.com
      Los Angeles, California 90064
 9    t. 310-396-0731; f. 310 399-7040      Morgan E. Ricketts SBN 268892
      e. hoffpaul@aol.com                   RICKETTS LAW
10    e. mseplow@sshhzlaw.com               540 El Dorado Street, Ste. 202
      e. amcglaze@sshhzlaw.com              Pasadena, CA 91101
11    e. kharootun@sshhzlaw.com             t. 213-995-3935
      e. jwashington@sshhlaw.com            e. morgan@morganricketts.com
12
13    Attorneys for Plaintiffs.
14
                              UNITED STATES DISTRICT COURT
15
                 CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
16
      KRIZIA BERG, GRACE BRYANT,                Case No.: 2:20-cv-07870
17    JAMES BUTLER, NOELANI DEL
      ROSARIO-SABET, LINDA JIANG,               COMPLAINT: CLASS ACTION;
18    SEBASTIAN MILITANTE,                      INJUNCTIVE RELIEF AND
      CHRISTIAN MONROE, MATTHEW                 DAMAGES
19    NIELSEN, EMANUEL PADILLA,
      SHAKEER RAHMAN, AUSTIN                    42 U.S.C. § 1983: VIOLATION OF
20                                              FIRST, FOURTH, AND
      THARPE, TRAVIS WELLS,
21    DEVON YOUNG, individually and on          FOURTEENTH AMENDMENTS
      behalf others similarly situated,         TO THE U. S. CONSTITUTION
22                                              DEMAND FOR JURY TRIAL
                                  PLAINTIFFS,
23    v.
24    COUNTY OF LOS ANGELES, a
      municipal entity, SHERIFF ALEX
25    VILLANUEVA, and DOES 1-10
      inclusive,
26
                                  DEFENDANTS.
27
28


                COMPLAINT FOR DAMAGES AND DECLARATORY AND INJUNCTIVE RELIEF
     Case 2:20-cv-07870-DMG-PD Document 1 Filed 08/27/20 Page 2 of 48 Page ID #:2




 1           The above-named Plaintiffs, individually and on behalf of others similarly
 2   situated, allege the following upon information and belief:
 3      I.        INTRODUCTION
 4           1.    This action arises out of several of demonstrations against police
 5   brutality which took place in Los Angeles County in the wake of the murder of
 6   George Floyd and other instances of police violence directed at persons of color,
 7   including when a Los Angeles County Sheriff deputy fatally shot eighteen-year-old
 8   Andres Guardado five times in the back on June 18, 2020. In particular, on at least
 9   three occasions, May 30, 2020 at Pan Pacific Park, June 3, 2020 at Grand Park, and
10   June 21, 2020 in Compton, deputies from the Los Angeles County Sheriff’s
11   Department (“LASD” or “the Sheriff’s Department”) used excessive force and
12   committed other constitutional violations against peaceful protesters in violation of
13   their civil rights. In many instances, including the May 30 and June 3 protests, the
14   Sheriff’s Department acted in concert with the Los Angeles Police Department
15   (“LAPD”) in their tactical responses to the demonstrators, cooperating by forming
16   skirmish lines in various locations to help control the crowds of protesters.
17           2.    The consistent, frightening, and forceful message that both the LAPD
18   and the LASD have delivered to protesters in recent months is that the constitutional
19   right to peaceably assemble, as enshrined in the First Amendment, will not stop the
20   law enforcement agencies in Los Angeles County from unleashing rough,
21   indiscriminate violence and dangerous, retaliatory abuses of the powers vested in
22   them, when they are so inclined – particularly, it would seem, when people are in
23   the streets protesting the manner in which these very law enforcement agencies
24   operate with unjustified impunity when it comes to the systemically racist and
25   violently disparate manner in which these agencies treat people of color, especially
26   Black people. From the immediate, potentially life-threatening pain of being tear
27   gassed or shot with a “less-lethal” projectile to the more psychologically degrading
28   and terrifying experience of being handcuffed on a bus packed with other people

                                    1
        COMPLAINT FOR DAMAGES AND DECLARATORY AND INJUNCTIVE RELIEF
     Case 2:20-cv-07870-DMG-PD Document 1 Filed 08/27/20 Page 3 of 48 Page ID #:3




 1   during a pandemic, possibly after deputies removed one’s mask, possibly after
 2   having to choice but to urinate on yourself – the LASD unleashed a host of horrors
 3   on protesters whose only crime was to exercise their right to protest, or who, if they
 4   did commit a minor misdemeanor or infraction such as a curfew violation, could
 5   have been swiftly booked and released.
 6         3.     Exactly 50 years ago on August 29, 1970, the LASD brutalized
 7   demonstrators at the Chicano Moratorium march in East Los Angeles in protest of
 8   the disproportionate number of poor and working class Latino soldiers killed in the
 9   Vietnam War . As the Los Angeles Times reports, “the Chicano Moratorium ended
10   in clouds of tear gas before it could start. Following a report that a liquor store had
11   been robbed, L.A. County Sheriff’s deputies took action against the crowd. When
12   the tear-gassing and shooting were all said and done, three people were dead.
13   Among them: L.A. Times columnist and KMEX news director Ruben Salazar, shot
14   in the head with a tear gas canister.”1
15         4.     The LASD’s message is chilling, and it is intolerable. For at least the
16   last 50 years, the LASD has delivered it repeatedly. Unfortunately, there is every
17   indication that occasions will arise in the future in which they will do so again, so
18   long as they are allowed to operate within and perpetuate this same culture of
19   impunity. Just this week, in fact, in the aftermath of the shooting of Jacob Blake in
20   Wisconsin and the subsequent vigilante murders committed by Kyle Rittenhouse at
21   one of the ensuing protests in Kenosha, Wisconsin, the LASD has once again
22   deployed excessive and unlawful force in response to peaceful protests. Plaintiffs
23   therefore seek to hold the LASD accountable for these recent abuses and, just as
24   importantly, to ensure that similar abuses will not, under any circumstances, be
25   inflicted on peaceful protesters in the future.
26
27   1
       Miranda, Carolina, A ‘CATALYTIC MOMENT’ for ART AND CULTURE, Los
28   Angeles Times, (August 23, 2020), available at https://www.latimes.com/projects
     /chicano-moratorium/chicano-moratorium-catalytic-moment-la-art/.
                                     2
         COMPLAINT FOR DAMAGES AND DECLARATORY AND INJUNCTIVE RELIEF
     Case 2:20-cv-07870-DMG-PD Document 1 Filed 08/27/20 Page 4 of 48 Page ID #:4




 1     II.         JURISDICTION AND VENUE
 2           5.      This Court has subject matter jurisdiction over the Plaintiffs’ claims
 3   pursuant to 28 U.S.C. § 1331 (federal question) and 28 U.S.C. § 1343 (civil rights
 4   jurisdiction). This Court has jurisdiction to issue declaratory or injunctive relief
 5   pursuant to 28 U.S.C. §§ 2201 and 2202 and Federal Rule of Civil Procedure 57.
 6           6.      Venue is proper in the Central District of California pursuant to 28
 7   U.S.C. § 1391, as all Defendants reside in, and events giving rise to the claims herein
 8   occurred in, the Central District of California.
 9    III.         PARTIES - PLAINTIFFS
10           A.      Pan Pacific Park Incident on May 30, 2020
11           7.      Plaintiff Matthew Nielsen (age 19) participated in the demonstration
12   that began at Pan Pacific Park on May 30, 2020. He marched with the crowd through
13   the neighborhoods in the Fairfax area, and sometime in the late afternoon, about
14   5:30-6:30 p.m., on Beverly Boulevard near Stanley Street, he was shot with rubber
15   bullets and teargassed by a line of LASD deputies in full riot gear on the street,
16   suffering severe bruising and contusions.
17           B.      Grand Park Incident on June 3, 2020
18           8.      Plaintiff Sebastian Militante, who participated in a peaceful protest in
19   Grand Park, was wrongfully arrested and detained in zip ties on a bus for several
20   hours. LASD deputies ordered Sebastian to sit right next to other arrested protesters
21   on the bus without appropriate social distancing. Sebastian (a gender-fluid female)
22   was searched by a female officer, who ran her hand over Sebastian’s genitals.
23           9.      Plaintiff Krizia Berg was falsely arrested for failure to disperse on June
24   3, 2020, while peacefully protesting in Grand Park, and was detained in cuffs for
25   several hours by LASD deputies and held in a bus without appropriate social
26   distancing from other protesters.
27           10.     Plaintiff Travis Wells was wrongfully arrested and detained by LASD
28   deputies for several hours for peacefully protesting in Grand Park on June 3, 2020.

                                    3
        COMPLAINT FOR DAMAGES AND DECLARATORY AND INJUNCTIVE RELIEF
     Case 2:20-cv-07870-DMG-PD Document 1 Filed 08/27/20 Page 5 of 48 Page ID #:5




 1   He was kept in painful zip ties and ordered to sit on an unsafe, crowded bus until he
 2   was eventually released early the next morning. While Travis was held in a line with
 3   other protesters for about 30 minutes prior to being ordered on to the bus, a younger
 4   deputy was openly derogatory, calling them “punks” and telling them they were
 5   wasting their time and causing trouble for no reason. The deputy pulled down
 6   Travis’s face mask and the face mask of the person next to him, and said, “If you’re
 7   here to get attention, you might as well be identified.” The deputy was not wearing
 8   a mask and told other deputies to take off the detained protesters’ masks. Travis felt
 9   like he was being targeted for being Black because he did not see this happen to any
10   white protesters – only to a group of people of color. Travis was put on the bus in a
11   crowded cell. There were at least 20 people in the back – two people to a row. One
12   protester who was already on the bus told him that a transgender woman was
13   detained with the male protesters. Travis and the other protesters remained on the
14   bus for another hour until, around 1:30 a.m., when they were driven a short distance.
15   They then waited for almost two hours to be processed. By the time Plaintiff Wells
16   was eventually released, his hands were swollen and purple, and his thumb was
17   twitching.
18         11.    Plaintiff Christian Monroe was protesting at Los Angeles City Hall
19   around 8:00-9:00 p.m. He was wrongfully arrested by LASD deputies in Grand Park
20   sometime after 11:00 p.m. The deputy who arrested him grabbed him by his belt
21   and his pants, to pull him away from the group. He then began searching Christian
22   very aggressively, grabbing his genitals and rear end during the arrest. The deputy
23   also yanked Christian’s mask around his neck and ripped it off.
24         12.    Plaintiff Monroe was detained in handcuffs until he was cited and
25   released approximately four hours later, at around 3:30 a.m.
26         C.     Compton Incident on June 21, 2020
27         13.    Plaintiff Shakeer Rahman attended the march and rally on Sunday,
28   June 21, 2020, from Gardena to Compton, supporting the family of Andres

                                    4
        COMPLAINT FOR DAMAGES AND DECLARATORY AND INJUNCTIVE RELIEF
     Case 2:20-cv-07870-DMG-PD Document 1 Filed 08/27/20 Page 6 of 48 Page ID #:6




 1   Guardado, an 18-year-old whom LASD deputies had fatally shot in the back three
 2   days earlier. During the rally, an LASD deputy either hit or shot Shakeer on the side
 3   of his head with a tear gas grenade. The tear gas powder exploded in his hair,
 4   blanketing his face. He struggled to breathe and could barely see for several minutes.
 5   The protest had been peaceful prior to the deputies’ attack, and Shakeer was simply
 6   standing in place when he was hit. No protesters around him had weapons, threw
 7   anything at the police, or were close enough to the deputies to touch them.
 8         14.    When the grenade exploded in Shakeer’s hair, he immediately began to
 9   run and his ears were ringing from the explosion. As he ran, he felt a searing pain
10   in his throat with every breath. He was uncontrollably coughing and spitting. He
11   kept trying to open his eyes to see where he was going but his eyes burned with a
12   severe stinging pain. At most, he could peek a little through the pain to make sure
13   he did not run into anything.
14         15.    Plaintiff Devon Young also participated in the peaceful march and
15   protest of the Andres Guardado killing in Compton. After the march, although she
16   was engaging in peaceful, lawful conduct, she was tear gassed and pepper balled by
17   LASD deputies. During a speech, a protester suddenly yelled that LASD deputies
18   were shooting at a smaller, more dispersed group of protesters. She ran toward the
19   scene and hid behind a wall while trying to film the events. Eventually, LASD
20   deputies noticed her and another female protester hiding behind the wall. They
21   pointed a gun at them and told them to move. The deputies forced them to exit
22   through the line of fire and tear gas. She inhaled so much gas that she could not
23   breathe or see for several minutes, and experienced intense burning in her eyes and
24   face. Volunteer medics helped her flush water into her eyes until Devon was able to
25   see again. She stayed until LASD forced her and other protesters off the property.
26   Plaintiff Young at no time heard an order to disperse or the declaration of an
27   unlawful assembly.
28

                                    5
        COMPLAINT FOR DAMAGES AND DECLARATORY AND INJUNCTIVE RELIEF
     Case 2:20-cv-07870-DMG-PD Document 1 Filed 08/27/20 Page 7 of 48 Page ID #:7




 1         16.    Plaintiff Noelani del Rosario-Sabet was wrongfully arrested and
 2   detained by LASD deputies for failure to disperse at the Compton demonstration on
 3   June 21, 2020, in support of the Andres Guardado family. While peacefully
 4   protesting, she was arrested by LASD deputies who did not wear masks to prevent
 5   COVID-19 transmission despite the Governor’s order to wear masks while outside.
 6   Noelani at no time heard an order to disperse or the declaration of an unlawful
 7   assembly. LASD deputies detained Plaintiff Del Rosario-Sabet in handcuffs, in a
 8   van with several other protesters, without proper distancing. She witnessed LASD
 9   deputies refuse to allow Grace Bryant, a protester detained in the same van, to use
10   the restroom, causing Bryant to urinate in the van. All of the protesters were forced
11   to remain in the van after Bryant had urinated.
12         17.    Plaintiff Emanuel Padilla was shot multiple times with pepper balls
13   and rubber bullets or foam rounds during the demonstration in Compton on June 21,
14   2020, suffering injuries. LASD deputies also threw a tear gas canister at his feet.
15         18.    Plaintiff Austin Tharpe was tear gassed by LASD deputies during the
16   demonstration in Compton on June 21, 2020. LASD deputies also wrongfully
17   arrested him for failure to disperse, a misdemeanor.
18         19.    Plaintiff James Butler was shot with pepper balls multiple times by
19   LASD deputies during the demonstration in Compton on June 21, 2020. LASD
20   deputies also arrested him for failure to disperse, a misdemeanor.
21         20.    Plaintiff Linda Jiang was shot with pepper balls by LASD deputies
22   during the demonstration in Compton on June 21, 2020.
23         21.    Plaintiff Grace Bryant was wrongfully arrested and detained by LASD
24   deputies for failure to disperse at the Compton demonstration on June 21, 2020. She
25   was arrested while peacefully protesting, by LASD deputies who did not wear masks
26   to prevent COVID-19 transmission, despite the Governor’s order to wear masks
27   while outside. Grace at no time heard an order to disperse or the declaration of an
28   unlawful assembly. She was detained in a van in handcuffs with several other

                                    6
        COMPLAINT FOR DAMAGES AND DECLARATORY AND INJUNCTIVE RELIEF
     Case 2:20-cv-07870-DMG-PD Document 1 Filed 08/27/20 Page 8 of 48 Page ID #:8




 1   protesters without proper distancing. LASD deputies refused to allow Grace to use
 2   the restroom, forcing her to urinate in the van. All of the protesters were detained in
 3   the van by LASD deputies after Grace was forced to urinate in the van. Plaintiff
 4   Bryant was also teargassed and/or inhaled dust from pepper balls that were thrown
 5   at protesters by LASD deputies.
 6       IV.         PARTIES-DEFENDANTS
 7             22.     Defendant County of Los Angeles is a municipal corporation duly
 8   organized and existing under the Constitution and laws of the State of California.
 9   The LASD is a local government agency of Defendant County of Los Angeles. All
10   actions of the LASD are the legal responsibility of the County of Los Angeles.
11             23.     Defendant Sheriff Alex Villanueva, is and was, at all times relevant to
12   this action, the LASD Sheriff and a policymaker for the Sheriff’s Department. He
13   is sued in both his individual and official capacities.
14             24.     Defendant Villanueva, in response to footage of LASD deputies firing
15   so-called “less-lethal” projectiles from a vehicle at fleeing protesters, publicly stated
16   that he “expects” deputies to deploy such projectiles, which include rubber bullets,
17   rubber batons, and pepper balls, during protests.2 While he is quoted as saying that
18   these weapons are “designed to get someone’s attention without injuring them,” he
19   and the Sheriff’s Department are aware the high risk of injury these weapons pose.
20             25.     Furthermore, a press release from the Sheriff’s Department states that
21   Defendant Villanueva was in charge of the protest-related curfews imposed at the
22
23
24
     2
25    KTLA 5, Video Shows Deputies Shooting Fleeing Protestors with pepper balls in
     Hollywood, (June 3, 2020), https://ktla.com/news/local-news/video-shows-
26   deputies-shooting-fleeing-protesters-with-pepper-balls-in-hollywood/ (last visited
27   Aug. 27, 2020); KTLA 5, L.A. County Sheriff Villanueva on the recent protests in
     Los Angeles, (June 3, 2020), https://ktla.com/morning-news/l-a-county-sheriff-
28
     villanueva-on-the-recent-protests-in-los-angeles/ (last visited Aug. 27, 2020).
                                       7
           COMPLAINT FOR DAMAGES AND DECLARATORY AND INJUNCTIVE RELIEF
     Case 2:20-cv-07870-DMG-PD Document 1 Filed 08/27/20 Page 9 of 48 Page ID #:9




 1   start of the protests; these curfews were used to arrest many of the protesters in Los
 2   Angeles during the first weeks of the protest movement.3
 3         26.    Plaintiffs are informed, believe, and thereupon allege that Does 1
 4   through 10 were the agents, servants, and employees of Defendant County of Los
 5   Angeles and/or the LASD. Plaintiffs are ignorant of the true names and capacities
 6   of Defendants sued herein as Does 1 through 10, inclusive, and therefore sue these
 7   Defendants by such fictitious names. Plaintiffs will amend this Complaint to allege
 8   their true names and capacities when ascertained. The individual Doe Defendants
 9   are sued in both their individual and official capacities.
10         27.    Plaintiffs are informed, believe, and thereupon allege that at all times
11   relevant hereto Does 1 through 10, in addition to the named Defendants, are
12   responsible in some manner for the damages and injuries alleged herein.
13         28.    A number of incidents have been reported, at times relevant to this
14   action, where unknown LASD deputies used excessive force, participated in
15   unlawful arrests, or perpetuated unconstitutional conditions of detention.
16         29.    LASD deputies fired less-lethal weapons, without warning and in close
17   range, on peaceful protesters in Compton on June 21, 2020. Prior to that incident,
18   LASD Deputies were filmed shooting fleeing protesters with pepper balls in
19   Hollywood. 4 In Lakewood, LASD deputies used tear gas on a large group of
20
21
22
23   3
       Press Release from LASD, Sheriff orders County-Wide Curfew for Los Angeles
24   County, (June 3, 2020), https://lasd.org/sheriff-orders-county-wide-curfew-for-la-
     county/ (“At the direction of Sheriff Alex Villanueva, and until further notification,
25
     a county-wide curfew was imposed.”) (last visited Aug. 27, 2020).
26   4
       KTLA 5, Video Shows Deputies Shooting Fleeing Protestors with pepper balls in
27   Hollywood, (June 3, 2020), https://ktla.com/news/local-news/video-shows-
     deputies-shooting-fleeing-protesters-with-pepper-balls-in-hollywood (last visited
28
     Aug. 27, 2020).
                                     8
         COMPLAINT FOR DAMAGES AND DECLARATORY AND INJUNCTIVE RELIEF
     Case 2:20-cv-07870-DMG-PD Document 1 Filed 08/27/20 Page 10 of 48 Page ID #:10




 1    protesters.5 An LASD spokesperson has acknowledged that the LASD’s widespread
 2    involvement in the May/June protests resulted in deputies firing a sufficient amount
 3    of non-lethal ammunition to warrant a resupply to the Sheriff’s Department.6
 4            30.     LASD, through its deputies and other employees and supervisors,
 5    participated in unlawful arrests throughout Los Angeles where protesters charged
 6    with infractions or misdemeanors were taken into custody in violation of California
 7    Penal Code §§ 853.5, 853.6. Further, LASD buses were used to detain protesters
 8    under unconstitutional conditions. Protesters wrists were bound in zip tie restraints
 9    in a manner tight enough to leave lasting marks and injuries. LASD then transported
10    protesters to far-away locations and released them in the middle of the night, while
11    Sheriff Villanueva’s own curfew was in effect. While they were detained on the
12    buses, LASD did not provide protesters water or access to bathroom facilities,
13    despite their repeated complaints.
14            31.     While in detention on LASD buses, Plaintiffs were kept in close and
15    unventilated quarters, which exposed them to an increased risk of COVID-19. As
16    administrators of the Los Angeles County Jail system, Sheriff Villanueva and the
17    LASD were and are aware of the health risks posed by the highly communicable
18    nature of the coronavirus that causes COVID-19 and the risk of serious harm it poses
19    to exposed individuals. Nonetheless, Defendants knowingly and with deliberate
20    indifference detained, or authorized and approved the detention of Plaintiffs and
21    other protesters in conditions which increased the likelihood of infection.
22
23    5
        The Eastsider LA, Saturday protests underway across Los Angeles and Orange
24    counties, (June 6, 2020), https://www.theeastsiderla.com/saturday-protests-
      underway-across-los-angeles-and-orange-counties/article_3e05daf0-a816-11ea-
25
      923e-53dff702c33e.html (last visited Aug. 27, 2020).
26    6
        Rainey, James, Police say projectile launchers are safer than other ‘less lethal’
27    alternatives. Injured protesters disagree, Los Angeles Times, (June 12, 2020),
      available at https://www.latimes.com/california/story/2020-06-12/protesters-complain-about-excessive-force
28
      (last visited Aug. 27, 2020).
                                      9
          COMPLAINT FOR DAMAGES AND DECLARATORY AND INJUNCTIVE RELIEF
     Case 2:20-cv-07870-DMG-PD Document 1 Filed 08/27/20 Page 11 of 48 Page ID #:11




 1           32.     Plaintiffs are informed, believe, and thereupon allege that at all times
 2    relevant hereto Defendants, and each of them, were the agents, servants and
 3    employees of the other Defendants and were acting at all times within the scope of
 4    their agency and employment and with the knowledge and consent of their principal
 5    and employer. At all times Defendants were acting under color of state law.
 6           33.    Plaintiffs are informed, believe, and thereupon allege that the practices,
 7    policies, and customs of the County of Los Angeles and/or the LASD caused the
 8    unlawful action taken against Plaintiffs.
 9      V.         STATEMENT OF FACTS
10           34.    On May 25, 2020, Minneapolis Police Officer Derek Chauvin
11    murdered George Floyd, suspected of forgery for attempting to use a purported
12    counterfeit $20 bill. Officer Chauvin, along with two other officers, held Mr. Floyd
13    on the ground, handcuffed him behind his back, and ignored Mr. Floyd’s pleas to
14    get off his neck, back and legs and let him breathe. Mr. Floyd died on the street in
15    Minneapolis.
16           35.    On the basis of extensive video by onlookers, security cameras and
17    police body cameras, both Minneapolis law enforcement and prosecutors, as well as
18    the public, concluded that George Floyd was another victim in the long line of those
19    who have died at the hands of police because of deliberate and unlawful tactics.
20           36.    The death of George Floyd sparked an extraordinary wave of protests
21    across the country and the world. In Los Angeles, thousands of people participated
22    in lawful and peaceful protests. Based on the alleged unlawful conduct of a few,
23    Defendants responded to these mass protests with expansive curfews and mass
24    arrests for curfew violation, failure to disperse, unlawful assembly, failure to follow
25    a “lawful” order of an officer, and similar misdemeanors and infractions, all
26    designed to punish protesters. Defendants also routinely used dangerous dispersal
27    techniques on peaceful crowds, including the use of rubber or foam bullets,
28    flashbangs, pepper balls, and other irritants, causing serious injuries. The routine

                                     10
         COMPLAINT FOR DAMAGES AND DECLARATORY AND INJUNCTIVE RELIEF
     Case 2:20-cv-07870-DMG-PD Document 1 Filed 08/27/20 Page 12 of 48 Page ID #:12




 1    and undifferentiated use of such widespread arrest and dispersal tactics impinged the
 2    protesters’ right to engage in protected expressive activity in public spaces without
 3    preemption and curtailments.
 4          37.    LASD works in concert with other law enforcement agencies around
 5    the county, including the Los Angeles Police Department (“LAPD”), assisting those
 6    agencies during times of civil disturbance. Specifically, LASD coordinated with
 7    LAPD in their unlawful response to the Pan Pacific Park (May 30, 2020) and Grand
 8    Park (June 3, 2020) protests, among others.
 9          38.    LASD has a record of excessive force and has used excessive force
10    against peaceful protests in other instances since the start of the 2020 Black Lives
11    Matters protests in May. LASD also knew or should have known that its aggressive
12    suppression tactics and punitive, retaliatory actions against peaceful protesters were
13    unlawful and unconstitutional.
14          39.    On information and belief, as well as the well-documented reports of
15    their practices at the recent protests, LAPD and LASD have repeatedly deployed
16    unlawful, coordinated tactics to suppress and “punish” peaceful protesters in order
17    to chill constitutionally protected expressive activity and deter future instances of
18    such activity.
19          A.     Pan Pacific Park (May 30, 2020)
20          40.    On May 30, 2020, a Black Lives Matter demonstration/rally took place
21    starting at 12:00 p.m. in Pan Pacific Park in the Fairfax area of Los Angeles. It was
22    attended by several thousand demonstrators. After it ended, many of the participants
23    continued peaceful protests, marching throughout the Fairfax area. Some protesters
24    were closer to the Grove shopping center, and others were further north along
25    Beverly and other streets.
26          41.    Various pockets of demonstrators moved throughout the region, some
27    on the sidewalks, and others spilled out into and took over the streets. The
28    demonstrators moved at will, although at times they were blocked or corralled and

                                     11
         COMPLAINT FOR DAMAGES AND DECLARATORY AND INJUNCTIVE RELIEF
     Case 2:20-cv-07870-DMG-PD Document 1 Filed 08/27/20 Page 13 of 48 Page ID #:13




 1    contained (e.g. “kettled”) by various police agencies, in particular the LAPD.
 2    However, due to the sheer mass of the crowds, which continued growing through
 3    the afternoon and evening, other law enforcement agencies, including the LASD,
 4    moved into the area and assisted with crowd control.
 5          42.    Officers were mostly wearing riot gear and brandishing weapons,
 6    including lethal and less-lethal armaments. At various points, demonstrators were
 7    fired upon with various less-lethal munitions, including rubber bullets and tear gas.
 8          43.    Throughout the demonstration, the LAPD and LAPD coordinated their
 9    crowd control operations to use excessive force and unlawfully arrest, detain, and
10    search peaceful protesters, with the LAPD controlling certain intersections or areas,
11    while the LASD controlled others. Similar to the manner in which their tactical
12    deployment was coordinated, the aggressive and unlawful response of the LASD
13    was consistent with, and sent the same message as, that of the LAPD. Essentially,
14    protesters were to be punished.
15          44.    Plaintiff Matthew Nielsen (age 19) participated in the demonstration
16    that began at Pan Pacific Park on May 30, 2020. He marched with the crowd through
17    the neighborhoods in the Fairfax area, and sometime in the late afternoon, about
18    5:30-6:30 p.m., on Beverly Boulevard near Stanley Street, he was shot with rubber
19    bullets and gassed by a line of LASD deputies in full riot gear on the street, and also
20    from above by LASD deputies on the roof tops of the surrounding buildings. At the
21    time he was shot, Nielsen was trying to give water to another protester who had also
22    been maced or tear gassed by LASD or LAPD. Nielsen looked up at the LASD
23    deputies on the roof and spread his arms to show he was unarmed. LASD deputies
24    merely laughed at Nielsen and fired at him. Nielsen was struck in the shoulder, chest,
25    and upper thigh, suffering severe bruising and contusions, and made it to safety only
26    with great difficulty because he was so overcome by the gas that he almost vomited.
27
28

                                     12
         COMPLAINT FOR DAMAGES AND DECLARATORY AND INJUNCTIVE RELIEF
     Case 2:20-cv-07870-DMG-PD Document 1 Filed 08/27/20 Page 14 of 48 Page ID #:14




 1          B.      Grand Park Protest (June 3)
 2          45.     In the afternoon of June 3, 2020, several thousand supporters of Black
 3    Lives Matter participated in a large demonstration on Spring Street in front of Los
 4    Angeles City Hall, protesting the murder of George Floyd in Minnesota. Because
 5    of the size of the crowd, the demonstrators spilled out down the street north to
 6    Temple Street, and south to First Street. Protesters occupied different and disparate
 7    groupings, some forming marches that circled the block as they chanted slogans.
 8          46.     The bulk of the protesters occupied Spring Street in front of City Hall,
 9    and many congregated in Grand Park across the street, which is owned by the County
10    of Los Angeles and is accordingly patrolled by LASD deputies. The positioning of
11    the demonstrators was fluid, moving back and forth between Spring Street and
12    Grand Park.
13          47.     The demonstration, while loud and boisterous, was peaceful.              No
14    disturbances of any kind marred the atmosphere. The police presence, both from
15    LASD and LAPD, was heavy and obvious. Both were replete with riot gear of all
16    types, including rifles that fired rubber bullets and other less-lethal projectiles.
17          48.     Throughout the demonstration, LASD and LAPD coordinated to use
18    excessive force, and unlawfully arrest, detain, and search peaceful protesters.
19          49.     At about 9:30 p.m., officers began pushing the crowds of people back.
20    Some were forced onto the County property at Grand Park, others were kettled in
21    different directions. In Grand Park, demonstrators who attempted to leave were
22    blocked from exiting by LAPD officers. Many demonstrators expressed confusion
23    and frustration about not being permitted to leave. At approximately 10:00 p.m.,
24    deputies from LASD began pushing a large group of demonstrators into a small
25    pocket. They announced they were going to begin arresting people. Demonstrators
26    tried unsuccessfully to leave the area, but were kettled in by LASD deputies and
27    prevented from exiting. Elsewhere, LAPD officers were kettling other groups of
28

                                      13
          COMPLAINT FOR DAMAGES AND DECLARATORY AND INJUNCTIVE RELIEF
     Case 2:20-cv-07870-DMG-PD Document 1 Filed 08/27/20 Page 15 of 48 Page ID #:15




 1    protesters, seemingly evincing a coordinated effort to detain, if not arrest, as many
 2    people as possible.
 3          50.    The process was chaotic. One demonstrator was zip-tied, but was then
 4    allowed to roam freely. He drifted into the mass of demonstrators and someone cut
 5    off his zip ties. Demonstrators complained of being arrested without an opportunity
 6    to leave, to no avail. LASD deputies applied zip ties too tightly in some instances,
 7    inflicting great pain. Demonstrators complained of the tight zip ties, again to no
 8    avail. Complaints were universally ignored by the deputies. At one point, LASD
 9    deputies concentrated on zip-tying only White people, then singled out African
10    American demonstrators for more aggressive treatment, including tighter zip ties.
11    Many LASD deputies expressed negative comments about the demonstrators,
12    calling them punks and outside agitators. Many of the demonstrators were subjected
13    to extremely intrusive and unwarranted searches by LASD deputies, including the
14    fondling of genitals, and touching females’ breasts by searching underneath their
15    clothing. Several transgender or gender fluid people were subjected to intrusive
16    body searches by LASD deputies of the opposite gender. Searches were random and
17    appeared punitive and demeaning in nature. LASD deputies also deliberately
18    removed the protective masks of some of the demonstrators, exposing them to
19    possible COVID-19 infection.
20          51.    Despite the COVID-19 pandemic, protesters were then loaded onto
21    buses in close quarters, where they were held for hours, then transported to disparate
22    locations before release. Demonstrators were arrested primarily for refusal to
23    disperse, a misdemeanor violation, without regard to California law mandating a cite
24    and release procedure. Protests of mistreatment were met with punitive measures
25    such as tightened zip ties and isolation in individual cells on the buses.
26          52.    Despite arrests beginning at about 10:00-10:30 p.m., demonstrators
27    were not released until 3:00-3:30 a.m. or later, well after the curfew that was then in
28

                                     14
         COMPLAINT FOR DAMAGES AND DECLARATORY AND INJUNCTIVE RELIEF
     Case 2:20-cv-07870-DMG-PD Document 1 Filed 08/27/20 Page 16 of 48 Page ID #:16




 1    effect had begun. Arrestees were held for an average of five hours, and after release,
 2    were forced to walk or find alternative transportation back to their vehicles.
 3           C.      Compton Protest (June 21)
 4           53.     On June 18, 2020, LASD deputies shot and killed Andres Guardado, an
 5    eighteen-year-old Latino man from Gardena. This was the second killing by the
 6    LASD in two days: Terron Jammal Boone had been shot and killed by LASD
 7    deputies on June 17, 2020 in front of a seven-year-old girl.
 8           54.     In response to these killings, hundreds of members of the local
 9    community came together to demand transparency from the LASD. No footage had
10    been released of either incident, and a hold had been placed on Guardado’s autopsy
11    results.     These protesters gathered on Father’s Day to hear speeches from
12    Guardado’s father and cousin, as well as family members of others killed by law
13    enforcement. The group marched over three miles, from Redondo Boulevard in
14    Gardena, where Guardado was killed, to the Compton Civil Complex where LASD’s
15    office is located.
16           55.     By 2:15 p.m., several hundred protesters had gathered to march the
17    roughly three miles to the Compton Complex containing the Sheriff’s station. During
18    the march, at least one LASD helicopter flew over the protesters. Upon arrival at
19    the Complex, the protesters were met with metal barriers and deputies in full riot
20    gear on multiple sides of the plaza. Protesters, listening to speeches and demanding
21    that LASD release the tape of Guardado’s killing, were monitored by a LASD
22    helicopter from above. A voice from the helicopter called the protesters
23    “troublemakers” and “outsiders,” saying they were not welcome in Compton and
24    they should leave so their children didn’t get hurt.7
25
26    7
        Levin, Nicole, LA Sheriff’s Department Attacks Protesters in Compton, Medium,
27    (June 23, 2020), https://knock-la.com/la-sheriffs-department-attacks-protesters-compton-
28    732bcd93c0c8 (last visited Aug. 27, 2020);

                                      15
          COMPLAINT FOR DAMAGES AND DECLARATORY AND INJUNCTIVE RELIEF
     Case 2:20-cv-07870-DMG-PD Document 1 Filed 08/27/20 Page 17 of 48 Page ID #:17




 1          56.    By around 5:00 p.m., a group of roughly 100 protesters remained in the
 2    plaza, holding signs and chanting phrases like “release the tape” at the line of
 3    deputies behind a barricade. Without any provocation or warning, LASD deputies
 4    began to fire less-lethal rounds into the crowd at close range, less than twenty feet:
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
      https://twitter.com/fajardonews/status/1274869206295515136 (last visited Aug.
28
      27, 2020).
                                     16
         COMPLAINT FOR DAMAGES AND DECLARATORY AND INJUNCTIVE RELIEF
     Case 2:20-cv-07870-DMG-PD Document 1 Filed 08/27/20 Page 18 of 48 Page ID #:18




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16    See      https://twitter.com/LATACO/status/1274874827786997761              (depicting         the
17    unprovoked attack in a two-minute video).8 These rounds included pepper balls
18    and flashbangs, as well as cannisters of pepper spray and tear gas. 9 Fleeing
19
20     8
         See also, e.g., Chavez, Aida, After Killing of 18-Year-Old Andres Guardado, LA
21    Protestors Struggle Against the Limits of Police Reform, The Intercept, (June 25,
      2020, https://theintercept.com/2020/06/25/andres-guardado-los-angeles-police (last visited Aug. 27,
22    2020); ABC 7, Pepper balls deployed at march over Garden deputy-involved fatal
23    shooting, (June 22, 2020), https://abc7.com/gardena-deputy-involved-shooting-
      compton-sheriff-protest-police-brutality/6259240/ (last visited Aug. 27, 2020);
24    https://twitter.com/josie_huang/status/1274860188898430976 (posting videos)
25    (last visited Aug. 27, 2020); https://twitter.com/JenaeLien/
26    status/1275238292045180928 (posting photographs) (last visited Aug. 27, 2020).
       9
         https://twitter.com/LATACO/status/1274874827786997761 (last visited Aug.
27     27, 2020); https://www.instagram.com/p/CBy8iWXBo5G (last visited Aug. 27,
28     2020); https://twitter.com/josie_huang/status/1274859389921267713 (last visited

                                        17
            COMPLAINT FOR DAMAGES AND DECLARATORY AND INJUNCTIVE RELIEF
     Case 2:20-cv-07870-DMG-PD Document 1 Filed 08/27/20 Page 19 of 48 Page ID #:19




 1    protesters were injured, as well as medics assisting the wounded and media
 2    personnel documenting the event. KPCC reporter Josie Huang reported that she
 3    herself was teargassed.10 There are conflicting reports over whether rubber bullets
 4    or foam rounds were used, but multiple protesters suffered injuries from projectiles
 5    fired by the deputies. Several protesters with their hands up were shot directly in the
 6    back, and those assisting injured attendees were themselves struck by rounds. LASD
 7    deputies continued to fire indiscriminately into the crowd after protesters began to
 8    disperse, striking protesters who struggled to flee through the narrow passage.
 9          57.    After this initial group was forcibly dispersed, an even smaller group of
10    protesters returned to the spot to continue to chant and hold up signs. At one point,
11    a water bottle was thrown from the smaller group toward the deputies, striking the
12    metal barricade instead. Despite there being only approximately ten individuals near
13    the barricade, deputies fired additional flashbangs into the back of the crowd. At no
14    point did deputies attempt to contain or isolate any particular protester(s) they
15    deemed to be threatening, choosing instead to fire indiscriminately at all those
16    remaining, even those at a significant distance away. No orders to disperse were
17    given until some fifteen minutes after the initial incident, when the Sheriff’s
18    Department helicopter announced that the gathering was an unlawful assembly.
19          58.     News sources report that between six and ten individuals were seized
20    at the protest, and LASD’s own records show that at least two individuals were
21    arrested for protest-related behavior in Compton that day.11
22
23     Aug. 27, 2020); https://twitter.com/desertborder/status/1274857566091149313
       (last visited Aug. 27, 2020).
24     10
          https://twitter.com/josie_huang/status/1274860188898430976 (last visited Aug.
25    27, 2020).
      11
26       Daily Breeze, https://www.dailybreeze.com/2020/06/22/arrests-made-at-
      compton-protest-over-andres-guardados-death-near-gardena/ (less than 10
27    arrested) (last visited Aug. 27, 2020); CBS 2 L.A., at 2:30, Protestors, Deputies
28    Clash During Demonstrations Against LASD Shooting of 18-Year-Old Andres

                                     18
         COMPLAINT FOR DAMAGES AND DECLARATORY AND INJUNCTIVE RELIEF
     Case 2:20-cv-07870-DMG-PD Document 1 Filed 08/27/20 Page 20 of 48 Page ID #:20




 1          59.    Protesters reported that deputies opened fire without warning and
 2    LASD issued their initial dispersal order fifteen minutes after the munitions were
 3    fired. Those fleeing the clouds of pepper spray, tear gas, foam rounds and “less-
 4    lethal” munitions further cleared the Complex, as Sheriff’s Department members
 5    made several arrests. According to one reporter: “A group of protesters were arrested
 6    that were standing in front of the police line that had very few people. When we ran
 7    over to record what they were doing, the cops fired at us indiscriminately.”12
 8          60.    According to protesters, LASD deputies gave no warning prior to their
 9    use of “less-lethal” munitions. People were running away, eyes red from tear gas
10    and pepper balls, throats burning. Community medics quickly tended to the wounded,
11    while LASD deputies paused for a few moments before firing more rounds as gutsy
12    protesters regrouped and continued to approach the line of LASD deputies.
13          61.     In addition to pepper spray and pepper balls, LASD deputies shot
14    rubber bullets and threw flash grenades that were loud and disorientating. Reporters
15    and medics alike were teargassed and shot at with pepper balls, foam rounds and/or
16    rubber bullets.   Around 5:25 p.m., LASD deputies arrested a small group of
17    protesters (who were kneeling) near the adjacent fence where the speakers had
18    been. The protesters were peaceful and not near the fence where LASD deputies
19    were shooting, so it is unclear why they were targeted for arrest. Around 6:30 p.m.,
20
21    Guardado, (June 21, 2020), https://www.youtube.com/watch?v=nzveuJttTJQ (7
22    arrested, cited, and released) (last visited Aug. 27, 2020); Fox 11, March for
      security guard killed by LA County sheriff deputies was peaceful, until the end,
23    (June 22, 2020), https://www.foxla.com/news/march-for-security-guard-killed-by-
24    la-county-sheriff-deputies-was-peaceful-until-the-end (crew saw at least 6 people
      placed in handcuffs) (last visited Aug. 27, 2020); see also http://shq.lasdnews.net/
25
      CrimeStats/CAASS/desc.html (providing relevant department records, specifically
26    entry numbers 19294617 and 19294604) (last visited Aug. 27, 2020).
27
      12
         Levin, Nicole, LA Sheriff’s Department Attacks Protesters in Compton, Medium,
      (June 23, 2020), https://knock-la.com/la-sheriffs-department-attacks-protesters-compton-
28
      732bcd93c0c8 (last visited Aug. 27, 2020).

                                     19
         COMPLAINT FOR DAMAGES AND DECLARATORY AND INJUNCTIVE RELIEF
     Case 2:20-cv-07870-DMG-PD Document 1 Filed 08/27/20 Page 21 of 48 Page ID #:21




 1    LASD deputies marched in a line to push remaining protesters toward the sidewalk
 2    away from City Hall and the LASD station. LASD deputies gave dispersal orders
 3    at this time. At least one protester who refused to move to the sidewalk was arrested
 4    by LASD deputies.
 5          D.     The LASD Willfully Violated the Rights of Plaintiffs and Other
 6                 Peaceful Protesters to Send a Message.
 7          62.    California Penal Code § 409, which defines an unlawful assembly, has
 8    repeatedly been construed to require a showing of imminent violence that so
 9    permeates a lawful expressive activity permitting law enforcement to curtail the
10    rights of all demonstrators. Facts justifying the declaration of an unlawful assembly
11    order anywhere, let alone throughout the County, in advance of any expressive
12    activity, did not exist. Instead, Sheriff Villanueva announced an unlawful assembly
13    without adequate notice and unlawfully employed indiscriminate, untargeted use of
14    force, in an attempt to silence protesters and discourage future protests. During at
15    least one incident, LASD deputies gave no warning or announcement of unlawful
16    activity prior to their indiscriminate use of force against non-violent protesters.
17          63.    LASD deputies transported hundreds of peaceful protesters to jails and
18    make-shift detention sites throughout the County. LASD held many of those
19    arrested on buses for extended periods of time before being off-loaded into garages,
20    parking lots, or stadiums to be cited and released. Because there was no plan for
21    processing mass arrests, many arrestees were held on the buses and driven around
22    the County for long periods of time in close contact in unventilated buses –
23    handcuffed and without any bathroom access – while the LASD attempted to locate
24    a place where they could be processed and released. As a result, arrestees for
25    infractions and misdemeanors were driven to far distant locations in the County and,
26    after processing, released in the middle of the night without their property and with
27    no way to get home, all the while being out during a time of Sheriff Villanueva’s
28    own curfew and risking re-arrest if detained again by LASD or other law

                                     20
         COMPLAINT FOR DAMAGES AND DECLARATORY AND INJUNCTIVE RELIEF
     Case 2:20-cv-07870-DMG-PD Document 1 Filed 08/27/20 Page 22 of 48 Page ID #:22




 1    enforcement agencies. Notably, any public transit or ride-sharing options that might
 2    have been available posed significant risk to arrestees during the COVID-19
 3    pandemic.
 4          64.    Throughout the time they were arrested and held in LASD custody,
 5    Plaintiffs were handcuffed tightly behind their backs and denied food, water, and
 6    access to bathroom facilities, resulting in many arrestees urinating on themselves in
 7    the closed buses. All arrestees, regardless of the alleged crime, were unnecessarily
 8    and unreasonably confined in close, enclosed quarters without any ventilation,
 9    dramatically increasing the risk of COVID-19 exposure. It is well known and was,
10    or should have been known to Defendants, that being in closed spaces without
11    vigorous air movement significantly increases the risk of COVID-19 exposure.
12    Moreover, both LASD and Sheriff Villanueva were well aware of the increased risk
13    of COVID-19 exposure because of 1) LASD’s role in administering the L.A. County
14    Jail system; 2) the County and LASD’s involvement in mitigation efforts for
15    COVID-19 for individuals in congregate spaces, including the temporary placement
16    of unhoused individuals at the County’s recreation centers; and 3) the pending class
17    action lawsuit against LASD regarding its management of the jail system during
18    COVID-19.
19          65.    All members of the Arrest Class (defined in ¶ 98(a)) were held by
20    LASD in restraint for a minimum of three hours in these excruciatingly painful
21    conditions from the time they were first handcuffed.          Some class members
22    experienced numbness in their hands, and their requests to loosen the zip ties or
23    remove them went unanswered. Without access to bathrooms, some arrestees were
24    forced to urinate on themselves.
25          66.    The unlawfulness and harm of such handcuffing practices is well-
26    established. The Ninth Circuit has long recognized that tight handcuffs for even
27    relatively short periods of time can cause significant pain and damage. For nearly
28    three decades, if not longer, law enforcement in California have been “on notice that

                                     21
         COMPLAINT FOR DAMAGES AND DECLARATORY AND INJUNCTIVE RELIEF
     Case 2:20-cv-07870-DMG-PD Document 1 Filed 08/27/20 Page 23 of 48 Page ID #:23




 1    abusive handcuffing can amount to excessive force and no officer could reasonably
 2    believe it is proper to fail to assist arrestees who complain that their handcuffs are
 3    too tight.” Taylor-Ewing v. City of Los Angeles, No. CV075556GHKJWJX, 2009
 4    WL 10681951, at *3 (C.D. Cal. July 31, 2009) (citing Alexander v. County of Los
 5    Angeles, 64 F.3d 1315, 1323 (9th Cir. 1995); Meredith v. Erath, 342 F.3d 1057, 1061,
 6    1063–64 (9th Cir. 2003); LaLonde v. County of Riverside, 204 F.3d 947, 960 (9th
 7    Cir. 2000); Maley v. County of Orange, 224 Fed. App’x 591, 593 (9th Cir. 2007));
 8    see also Palmer v. Sanderson, 9 F.3d 1433, 1436 (9th Cir. 1993) (“Contrary to
 9    defendants’ assertion, the use of excessive force by officers in effecting an arrest
10    was clearly proscribed by the Fourth Amendment at least as early as 1985.”).13
11           67.   Arrestees were uniformly held under these unlawful conditions of
12    confinement despite the fact that, to address the COVID-19 pandemic, a $0 bail was
13    in effect throughout Los Angeles County for any misdemeanor where the bail would
14    formerly have been less than $50,000. The prolonged detention of the Arrest Class
15    is even more unjustified in light of the California Penal Code §§ 853.5 and 853.6,
16    which permits individuals suspected of an infraction or misdemeanor violation to be
17    cited and released promptly, in the field or after booking, unless one of a limited
18    number of restrictions apply. On information and belief, in this instance the LASD
19    elected to transport every arrestee, regardless of the offense, to a “station” for
20    booking, even though many, if not nearly all, were processed outside of a building
21    and simply cited and released at that location.          This was done to punish
22    demonstrators for their protest activity, an exercise of their First Amendment rights,
23    and to deter future demonstrations.
24
25    13
        See generally JJ Payne-James, Restraint Techniques, Injuries, and Death:
26    Handcuffs Encyclopedia of Forensic and Legal Medicine, Volume 4 (December
27    2016), available at https://www.researchgate.net/publication/301776305_
      Restraint_Techniques_Injuries_and_Death_Handcuffs (listing studies of neurology
28
      injuries caused by handcuffing) (last visited Aug. 27, 2020).
                                       22
           COMPLAINT FOR DAMAGES AND DECLARATORY AND INJUNCTIVE RELIEF
     Case 2:20-cv-07870-DMG-PD Document 1 Filed 08/27/20 Page 24 of 48 Page ID #:24




 1          68.    Official LASD policies state that “misdemeanor prisoners shall be
 2    released in the field whenever it is reasonable and safe to do so.” Los Angeles
 3    Sheriff’s Department Manual of Policies and Procedures (“LASD MPP”) 5-
 4    03/115.05. According to this policy, individuals who are not under the influence of
 5    alcohol, narcotics or dangerous drugs, and who do not fall into the mandatory and
 6    non-release policies defined in 5-03/115.20 should be given a field release following
 7    the procedures laid out in 5-03/115.10 “as soon as such person may reasonably and
 8    safely be released.” LASD MPP 5-03/115.00. All LASD squad cars have the ability
 9    to issue citations and release individuals according to 5-03/115.10.
10          69.    Defendants detained members of the Arrest Class for several hours, in
11    many if not most instances, rather than cite and release them in the field as mandated
12    by Penal Code §§ 853.5 and 853.6. On information and belief, Plaintiffs allege that,
13    without any individual suspicion that the arrestees would violate the law if released,
14    Defendants opted to arrest and detain all protesters both to preempt and/or punish
15    lawful expressive activity, and to deter such activity in the future.
16          70.    In this instance, Defendants’ failures were exacerbated because the
17    obligation to release those arrested in the field and charged with infractions or
18    misdemeanors is mandatory under California Penal Code §§ 853.5 and 835.6.
19    LASD’s conduct reflects Defendants’ intent to deny Plaintiffs’ basic rights without
20    justification in retaliation for the exercise of their First Amendment rights violated
21    the First, Fourth, and Fourteenth Amendment rights of Plaintiffs and the class
22    members, and with the specific and deliberate intent to interfere with the exercise of
23    Plaintiffs’ rights to assembly and due process.
24          71.    Defendants had ready alternatives to the prolonged detention of the
25    Arrest Class. The LASD has the technological capability to cite and release in the
26    field using modern technology. LASD vehicles in the field are equipped with
27    technology that allows deputies to perform cite and release arrests, inputting the
28    information of arrestees reliably without the need to confine them in unsafe

                                     23
         COMPLAINT FOR DAMAGES AND DECLARATORY AND INJUNCTIVE RELIEF
     Case 2:20-cv-07870-DMG-PD Document 1 Filed 08/27/20 Page 25 of 48 Page ID #:25




 1    situations for prolonged periods of time. There is no reason why the protesters in the
 2    Arrest Class could not have been processed, without injury or anguish, exactly the
 3    same way.
 4 VI.      MONELL ALLEGATIONS
 5          72.      Based upon the principles set forth in Monell v. New York City
 6    Department of Social Services, 436 U.S. 658 (1978), Defendant County is liable for
 7    all injuries sustained by Plaintiffs as set forth herein. Defendant County bears
 8    liability because its policies, practices and/or customs were a cause of and Plaintiffs’
 9    injuries, and/or because Defendant County ratified the unlawful actions of its
10    employees that caused Plaintiffs’ damages.
11          73.      The LASD has implemented and endorsed multiple policies, customs,
12    and practices resulting in repeated, widespread violations of law, as outlined above,
13    including:
14                a. shutting down the exercise of First Amendment activities by imposing
15                   arbitrary   curfews   without   accommodating,      or   attempting   to
16                   accommodate, the right to peaceable assembly and protest;
17                b. at times, declaring unlawful assemblies without adequate sound
18                   amplification audible enough to be heard and understood by the
19                   protesters, and without providing directions, means and opportunity to
20                   disperse before taking aggressive police action;
21                c. kettling lawful demonstrators in order to arrest them without affording
22                   them an opportunity to leave, and taking aggressive police action
23                   without declaring an unlawful assembly;
24                d. the use of indiscriminate and unreasonable force against hundreds of
25                   protesters – hitting many protesters with batons, foam rounds, and/or
26                   “rubber bullets” and subjecting non-violent protesters to the
27                   indiscriminate use of pepper balls and tear gas, and flash bong
28                   grenades;

                                     24
         COMPLAINT FOR DAMAGES AND DECLARATORY AND INJUNCTIVE RELIEF
     Case 2:20-cv-07870-DMG-PD Document 1 Filed 08/27/20 Page 26 of 48 Page ID #:26




 1                 e. arresting and not releasing in the field persons charged solely with
 2                    infractions or misdemeanors in violation of California law; and
 3                 f. unlawfully imposing on arrestees unlawful and unduly prolonged
 4                    conditions of confinement for many hours – including but not limited
 5                    to tight handcuffing, no bathroom access, no access to food or water,
 6                    and lack of ventilation in small congregate spaces – while on buses as
 7                    previously outlined.
 8           74.      Defendants’ repeated widespread and unlawful acts over several weeks
 9    and involving many locations throughout the County of Los Angeles constitute an
10    unlawful custom and policy of violating protest participants’ constitutional rights.
11           75.      Sheriff Villanueva, as the official head and leader of the Sheriff’s
12    Department, was the person most responsible for the hiring, training, and supervision
13    of the LASD deputies working under his command, and ensuring that their actions,
14    conduct, policies, practices and customs complied with the Constitutions of the
15    United States and the State of California, regarding their response to the ongoing
16    demonstrations. Sheriff Villanueva was fully knowledgeable and apprised of the
17    actions taken by his deputies on May 30 during the widespread demonstrations in
18    the Fairfax area of Los Angeles. He stated in a news conference on June 2 that
19    LASD deputies would be working with protesters to ensure their rights and maintain
20    public safety.14
21           76.      However, Villanueva did not thereafter repudiate or stop the actions of
22    the LASD officers, thereby ratifying them. Moreover, in public statements, he stated
23    that the actions of the LASD were proper, and that he expected “deputies to defend
24    themselves” using so-called “less-lethal” force when facing protesters throwing
25    objects at deputies in full riot gear. He has stated that he expects officers to use the
26
      14
27      Mercury News report on protests in Los Angeles County (June 2, 2020),
      https://www.mercurynews.com/2020/06/02/2100-plus-arrested-so-far-in-los-
28
      angeles-county-while-protests-rage/ (last visited Aug. 27, 2020).
                                       25
           COMPLAINT FOR DAMAGES AND DECLARATORY AND INJUNCTIVE RELIEF
     Case 2:20-cv-07870-DMG-PD Document 1 Filed 08/27/20 Page 27 of 48 Page ID #:27




 1    specific less-than-lethal rounds at issue in this action, and falsely claimed that they
 2    do not cause injury to protesters.15
 3             77.     Indeed, following his public comments on June 2, 2020, the
 4    demonstration regarding the Andres Guardado killing by Sheriff’s deputy took place
 5    in Compton, resulting in the widespread violations of protesters’ rights under the
 6    First Amendment, and the indiscriminate and aggressive use of violence against the
 7    demonstrators, including the use of less-lethal armaments, and described above, and
 8    the use of pepper spray and tear gas against non-violent protesters, resulting in
 9    numerous injuries and painful reactions. Sheriff Villanueva’s comments did not
10    result in any significant change in the response of LASD deputies to lawful
11    protesters, but, instead, resulted in significant and extreme tactics to break up the
12    demonstration even though the majority of the demonstrators were peaceful, and
13    non-violent, and the overwhelming and widespread use of violence by deputy
14    sheriffs against them.
15             78.     The so-called “less-lethal” force used by LASD deputies is actually
16    quite often lethal with intended use and with unintended use, such as when a
17    chemical irritant canister is directly targeted at individuals in close range. A 2017
18    report by Physicians for Human Rights states that “[d]irect impact by the canisters
19    and grenades carrying tear gas can cause significant blunt trauma and death.”16 A
20    more recent report issued by Physicians for Human Rights, in June 2020, points out
21    that tear gas canisters have been fired as projectiles to target individuals during
22
23
24    15
           KTLA 5 video of interview with Sheriff Villanueva (June 3, 2020)
25    https://ktla.com/morning-news/l-a-county-sheriff-villanueva-on-the-recent-protests-in-los-angeles/   (last visited
      Aug. 27, 2020).
26    16
         Physicians for Human Rights, Health Impacts of Crowd-Control Weapons:
27    Chemical Irritants (Tear Gas and Pepper Spray), Physicians for Human Rights
28    website (January 1, 2017), https://phr.org/our-work/resources/health-impacts-of-crowd-control-weapons-
      chemical-irritants-tear-gas-and-pepper-spray/ (last visited Aug. 27, 2020).

                                        26
            COMPLAINT FOR DAMAGES AND DECLARATORY AND INJUNCTIVE RELIEF
     Case 2:20-cv-07870-DMG-PD Document 1 Filed 08/27/20 Page 28 of 48 Page ID #:28




 1    recent protests.17 The report recommends, among other things, that (1) firing gas
 2    canisters or grenades directly into a crowd or towards individuals should be
 3    prohibited; (2) firing grenades or canisters containing chemical irritants into closed
 4    spaces or open spaces where there is no safe egress should be prohibited; and
 5    (3) firing multiple canisters in the same spot or firing repeatedly should be avoided,
 6    as this can cause serious injury or even death. Moreover, Physicians for Human
 7    Rights notes that while the stated objective of disorientation devices, such as flash-
 8    bangs, is to cause disorientation and a sense of panic, the potential for injuries cause
 9    by the pressure of the blast or by shrapnel from the fragmentation of the grenade is
10    disproportionately high, and could even lead to death. Therefore, they assert that
11    “these weapons have no place in effective crown management.”18
12           79.   LASD operates within the California law enforcement mutual aid
13    framework, alongside the LAPD and other municipal agencies during times of civil
14    unrest. The Black Lives Matter and related protests which have occurred in May
15    and June 2020 fall under the mutual aid systems definition of civil disorder or unrest,
16    as outlined by the City of Los Angeles Emergency Operations Plan, Civil
17    Disturbance Hazard Specific Annex (Feb. 2018). That document notes that “The
18    County Sheriff is a key role player within the system with each sheriff serving as the
19    Regional Mutual Aid Coordinator.” Id. at 16. Further: “Any requirement for
20    additional public safety presence should be addressed through contractual
21    arrangements.” Id.
22
23    17
         Physicians for Human Rights, Crowd-Control Weapons and Social Protest in the
24    United States, Physicians for Human Rights website (June 2020),
25    https://phr.org/wp-content/uploads/2020/06/PHR-Fact-Sheet_Crowd-Control-
      Weapons-and-Social-Protest-US.pdf (last visited Aug. 27, 2020).
26    18
         Physicians for Human Rights, Disorientation Devices, Physicians for Human
27    Rights website, https://phr.org/wp-
28    content/uploads/2020/06/PHR_INCLO_Fact_Sheet_Disorientation_Devices.pdf
      (last visited Aug. 27, 2020).
                                       27
           COMPLAINT FOR DAMAGES AND DECLARATORY AND INJUNCTIVE RELIEF
     Case 2:20-cv-07870-DMG-PD Document 1 Filed 08/27/20 Page 29 of 48 Page ID #:29




 1          80.    The LASD operates on a contract basis to provide services for forty-
 2    two cities within Los Angeles County, as well as being the primary law enforcement
 3    agency responsible for the unincorporated areas of the County. Thus, the LASD and
 4    Sheriff Villlanueva are responsible for any law enforcement needs by contract or
 5    otherwise in those areas, including presence at protests and demonstrations.
 6          81.    As stated above, the County, through Sheriff Villanueva and the LASD,
 7    has failed to train its officers in the appropriate constitutional responses to peaceful
 8    demonstrations. The County is well aware of its constitutional duties in these
 9    circumstances in light of litigation over the years that has specified these duties in
10    no uncertain terms.
11          82.    In fact, 50 years after LASD’s brutalization of protesters at the Chicano
12    Moratorium march which resulted in the murder of Ruben Salazar and three other
13    protesters, LASD’s unconstitutional response to protests persists. The LASD’s
14    response to the recent protests, as detailed above, confirms either that no effective
15    training was provided, or that the LASD’s culture of impunity and endorsement of
16    deputies who engage in punitive violence empowered deputies to disregard their
17    “training,” knowing what was truly expected of them and having confidence that
18    they would not be disciplined or otherwise held accountable.
19          83.    As stated above, the County, through Sheriff Villanueva and the LASD,
20    has failed to train its officers in the appropriate constitutional responses to peaceful
21    demonstrations. The County is well aware of its constitutional duties in these
22    circumstances in light of litigation over the years that has specified these duties. The
23    LASD is fully aware of the inadequacy of police training may serve as the basis for
24    § 1983 liability . . . where the failure to train amounts to deliberate indifference to
25    the rights of persons with whom the police come into contact.” City of Canton, 489
26    U.S. 378, 388 (1989). “[W]here a municipality's failure to train its employees in a
27    relevant respect evidences a ‘deliberate indifference’ to the rights of its inhabitants
28

                                     28
         COMPLAINT FOR DAMAGES AND DECLARATORY AND INJUNCTIVE RELIEF
     Case 2:20-cv-07870-DMG-PD Document 1 Filed 08/27/20 Page 30 of 48 Page ID #:30




 1    such a shortcoming can be properly thought of as a city ‘policy or custom’ that is
 2    actionable under § 1983.” Id.
 3            84.     Plaintiffs’ failure-to-train claim is based on the Supreme Court’s
 4    explanation that in some cases “in light of the duties assigned to specific officers or
 5    employees the need for more or different training is so obvious, and the inadequacy
 6    so likely to result in the violation of constitutional rights, that the policymakers of
 7    the city can reasonably be said to have been deliberately indifferent to the need” for
 8    additional training.
 9                  A. LASD’s Internal Gangs Actively Encourage Deputies to Commit
10                    Constitutional Violations and Act with Impunity.
11            85.      LASD’s custom and policy of violating constitutional rights is also
12    rooted in LASD’s internal gangs that actively encourage deputies to conduct illegal
13    seizures, use excessive force, and utilize a general style of aggressive policing.19
14            86.     Nearly three dozen federal civil rights lawsuits were filed against
15    LASD claiming that LASD has a “gang culture that encourages excessive force,
16    particularly against minorities.”20
17            87.     The “Executioner” gang that dominates Compton sheriff station are a
18    band of deputies that are known to wield power at the Compton station. The
19    Executioners receive tattoos of skulls with Nazi imagery and AK-47s – also known
20    as “inking” – after killing or seriously harming members of the public.
21            88.     Nearly all high-profile shootings involving the LASD Compton station
22    deputies have been linked to the Executioners gang.
23
24
      19
         Los Angeles Times, LA County deputy alleges ‘Executioner’ gang dominates
25
      Compton sheriff station, July 30, 2020, available at https://www.latimes.com/
26    california/story/2020-07-30/sheriff-clique-compton-station-executioners (last visited Aug. 27, 2020).
      20
27       The Appeal, Claims of Racism and Brutality Dog Los Angeles County Sheriff
      ‘Deputy Gangs’, September 28, 2018, available at https://theappeal.org/claims-of-racism-
28
      brutality-dog-los-angeles-county-sheriff-deputy-gangs/ (last visited Aug. 27, 2020).

                                       29
           COMPLAINT FOR DAMAGES AND DECLARATORY AND INJUNCTIVE RELIEF
     Case 2:20-cv-07870-DMG-PD Document 1 Filed 08/27/20 Page 31 of 48 Page ID #:31




 1           89.   Other well-documented LASD deputy gangs include the Spartans,
 2    Regulators, Grim Reapers, and Banditos, which all operate out of several LASD
 3    stations. At least 17 LASD gangs have been identified by Sean Kennedy, member
 4    of the Civilian Oversight Commission and professor at Loyola Law School.
 5           90.   LASD deputies who are a part of these internal gangs retaliate against
 6    and ostracize deputies who report their fellow deputies for misconduct.
 7           91.   LASD Deputy Austreberto “Art” Gonzalez confidentially reported an
 8    assault by an Executioner deputy on a fellow deputy to the LASD’s Internal Affairs
 9    Bureau. Within 48 hours, his report leaked to an Executioner gang member and
10    graffiti was found on the Compton station’s entrance keypad that read, “ART IS A
11    RAT.”21
12           92.   Based on the above events, Deputy Gonzalez filed a claim for
13    retaliation against LASD stating that he was forced to step down from his field
14    training officer position after deputies refused to partner with him. Whistleblower
15    Gonzalez estimates that as many as 40% of Compton deputies are members or
16    prospects of the Executioners gang. Alan Romero, Deputy Gonzalez’s attorney,
17    asserts that “Deputy Gonzalez was never asked to join the Executioners, as the gang
18    identified prospects as those Deputies most likely to engage in violence or
19    shootings. . . This created an emergent public safety issue as gang prospects, hoping
20    to get into the gang, would have been incentivized to engage in a beating or killing
21    to gain gang prestige, when the situation may have otherwise been de-escalated to
22    avoid violence.”22
23
24    21
         ABC 7, Deputy gang with matching tattoos rules Compton patrol station, LASD
25    deputy alleges, July 31, 2020, available at https://abc7.com/lasd-executioners-deputy-
      gang-sheriff-alex-villanueva-art-gonzalez/6343979/ (last visited Aug. 27, 2020).
26    22
         Fox News, LASD has been ‘permeated’ by a violent deputy gang with matching
27    tattoos called the ‘executioners’, August 3, 2020, available at,
28    https://www.foxnews.com/us/lasd-has-been-permeated-by-a-violent-deputy-gang-
      with-matching-tattoos-called-the-executioners (last visited Aug. 27, 2020).
                                       30
           COMPLAINT FOR DAMAGES AND DECLARATORY AND INJUNCTIVE RELIEF
     Case 2:20-cv-07870-DMG-PD Document 1 Filed 08/27/20 Page 32 of 48 Page ID #:32




 1           93.     LASD Sherriff Villanueva has repeatedly turned a blind eye to gangs
 2    within his own department despite an FBI investigation and several internal
 3    investigations. Inspector General Max Huntsman stated that he has been unable to
 4    investigate these LASD gangs “because of the obstruction of the Sheriff’s
 5    Department.”
 6           94.     Plaintiffs allege that the existence of these deputy gangs, and the
 7    unwillingness or inability of Sheriff Villanueva to prohibit deputies from belonging
 8    to these gangs or participating in their activities, fosters a culture in which violence
 9    and excessive force by deputies is tolerated, promoted, and rewarded.
10           95.     The County had either actual or constructive knowledge of the
11    existence of the “Executioners” but failed to take any reasonable steps to stop them.
12    Such failure to stop the “Executioners” fostered a custom and practice that
13    encouraged deputies to engage in unconstitutional conduct such as using excessive
14    force on civilians.
15           96.     Consistent with these allegations, the LASD deputies at the Compton
16    protest on June 21, 2020, unleashed an unprovoked and flagrantly unlawful deluge
17    of dangerous attacks on a peaceful crowd of protesters, without any warning or
18    attempt to disperse the crowd. The deputies’ willingness to deploy such violence,
19    knowing that reporters were present and people would use their phones to record the
20    incident, indicates that the deputies were confident that they would not be held
21    accountable for their gross misconduct. Such confidence is only possible in a culture
22    of impunity.
23    VII.         CLASS ACTION ALLEGATIONS
24           A.      CLASS DEFINITION – 23(B)(2)) (INJUNCTIVE RELIEF
                     CLASS)
25
26           97.     The injunctive relief class is defined as all persons who have in the past
27    participated, presently are participating, or may in the future participate in, or be
28    present at, demonstrations within the County of Los Angeles in the exercise of their

                                     31
         COMPLAINT FOR DAMAGES AND DECLARATORY AND INJUNCTIVE RELIEF
     Case 2:20-cv-07870-DMG-PD Document 1 Filed 08/27/20 Page 33 of 48 Page ID #:33




 1    rights of free speech, assembly and petition in general, and particularly as it relates
 2    to protesting police violence and discrimination against people of color, especially
 3    Black Americans.
 4          B.       CLASS DEFINITIONS – 23(B)(3) (DAMAGES CLASSES)
 5          98.      One or more of the named Plaintiffs (which are indicated for each class
 6    or subclass) bring this action individually and on behalf of a proposed class of all
 7    other persons similarly situated pursuant to the Federal Rules of Civil Procedure,
 8    Rule 23(b)(1), (b)(2) and (b)(3). The damages classes are defined as:
 9          a. ARREST CLASS: Beginning May 30, 2020 through the present, and
10                continuing until judgment or other resolution of this case, all persons
11                present at or during the aftermath of protests regarding the killing of
12                George Floyd and Andres Guardado and/or other protests regarding related
13                incidents in the County of Los Angeles, who were solely engaged in
14                peaceful protest and/or observing the proceedings and were arrested by the
15                LASD for either misdemeanor charges of failure to obey a curfew, failure
16                to disperse, failure to follow a lawful order of a police officer and/or
17                unlawful assembly, and who were held on buses and subjected to
18                prolonged tight hand-cuffing, denied access to bathrooms, water and food,
19                and   enclosed, crowded spaces        without ventilation. The Class
20                Representatives for this class are Sebastian Militante, Krizia Berg, Travis
21                Wells, Christian Monroe, Austin Tharpe, James Butler, and Grace Bryant.
22          b. DIRECT FORCE CLASS: Beginning May 30, 2020 through the present,
23                and continuing until judgment or other resolution of this case, all persons
24                present at or during the aftermath of protests regarding the killing of
25                George Floyd and Andres Guardado, and/or other protests regarding
26                related incidents in the County of Los Angeles, who were solely engaged
27                in peaceful protest and/or observing the proceedings and were subjected to
28                force with so-called “less-lethal weapons,” such as batons, rubber bullets

                                     32
         COMPLAINT FOR DAMAGES AND DECLARATORY AND INJUNCTIVE RELIEF
     Case 2:20-cv-07870-DMG-PD Document 1 Filed 08/27/20 Page 34 of 48 Page ID #:34




 1                or foam rounds, pepper spray in various forms, and flashbangs, by LASD
 2                deputies. The Class Representatives for this class are Matthew Nielsen,
 3                Shakeer Rahman, Devon Young, Noelani del Rosario-Sabet, Emanuel
 4                Padilla, Austin Tharpe, James Butler, Linda Jiang, and Grace Bryant.
 5          C.       RULE 23 PREREQUISITES
 6                      i. Numerosity
 7          99.      Each class is inclusive of people present to protest and those otherwise
 8    present in the vicinity as bystanders. In accordance with Federal Rules of Civil
 9    Procedure, Rule 23(a), the members of the class are so numerous that joinder of all
10    members is impracticable.
11                     ii. Common Issues of Fact or Law
12          100. Although the actions complained of in this Complaint occurred at
13    different times and locations, Defendants acted uniformly with respect to each class.
14    For example, all arrestees were placed on buses and subjected to the described
15    conditions of confinement, i.e., crowded, poorly-ventilated buses in the midst of a
16    pandemic even though they were entitled to field release; and so forth.
17          101.     Plaintiffs are informed and believe and thereon allege that the LASD
18    officers acted in accordance with orders given by supervisors from the highest
19    command positions, in accordance with policies and procedures instituted by the
20    LASD and the County of Los Angeles.
21          102. The common questions of fact include, but are not limited to:
22                a. Did Defendants impose curfews without accommodating, or attempting
23                   to accommodate, the right to peaceable assembly and protest;
24                b. Did Defendants declare unlawful assemblies without adequate sound
25                   amplification and without providing both directions, means and
26                   opportunity to disperse before taking aggressive and injurious –
27                   potentially deadly police action;
28

                                     33
         COMPLAINT FOR DAMAGES AND DECLARATORY AND INJUNCTIVE RELIEF
     Case 2:20-cv-07870-DMG-PD Document 1 Filed 08/27/20 Page 35 of 48 Page ID #:35




 1             c. Did Defendants routinely break up George Floyd and Andres Guardado
 2                and related protests through the use of force (batons, rubber or foam
 3                bullets, tear gas or pepper balls, and flash bangs) without regard to
 4                whether the individuals against whom such force was used were
 5                engaged in conduct justifying such force;
 6             d. Did Defendants routinely, while breaking up George Floyd and Andres
 7                Guardado and related protests, hit people with batons and/or rubber or
 8                foam bullets, shot tear gas or pepper balls, and set off flash bangs
 9                although those people were not engaging in conduct justifying such
10                force;
11             e. When arresting people at the George Floyd and Andres Guardado
12                protests, did Defendants routinely subject arrestees to prolonged
13                detention on buses, while tightly hand-cuffed, denied access to
14                bathrooms, water and food, and where they were kept in enclosed
15                spaces without ventilation;
16             f. When arresting people at the George Floyd and Andres Guardado
17                protests, did Defendants routinely subject arrestees charged solely with
18                misdemeanors to custodial arrest without regard to whether they were
19                entitled to field release as provided in California Penal Code §§ 853.5
20                and 853.6;
21          103. The common questions of law include, but are not limited to:
22             a. Must Defendants, when imposing a curfew based on some present at a
23                protest that is unlawful, accommodate, or attempt to accommodate, the
24                right to peaceable assembly and protest;
25             b. Must Defendants when declaring unlawful assemblies, provide
26                adequate sound amplification and provide both directions, means and
27                opportunity to disperse before taking aggressive and injurious –
28                potentially deadly – police action;

                                     34
         COMPLAINT FOR DAMAGES AND DECLARATORY AND INJUNCTIVE RELIEF
     Case 2:20-cv-07870-DMG-PD Document 1 Filed 08/27/20 Page 36 of 48 Page ID #:36




 1             c. Did Defendants routinely break up George Floyd and Andres Guardado
 2                and related peaceful protests through the use of force (batons, form
 3                rounds, and/or rubber bullets) without regard to whether the individuals
 4                against whom such force was used were engaged in conduct justifying
 5                such force violate the First, Fourth or Fourteenth Amendments and their
 6                state law analogues;
 7             d. Did the LASD, while breaking up George Floyd and Andres Guardado
 8                and related protests routinely hit people with batons, foam rounds
 9                and/or rubber bullets, shoot tear gas or pepper balls, and set off flash
10                bangs although those people were not engaging in conduct justifying
11                such force violate the First, Fourth or Fourteenth Amendments and their
12                state law analogues;
13             e. Did the LASD, after arresting people at police misconduct protests, and
14                routinely subjecting arrestees to prolonged detention on buses, while
15                tightly hand-cuffed, without access to bathrooms, water and food, and
16                kept in enclosed, crowded spaces without ventilation violate the Fourth
17                or Fourteenth Amendments and their state law analogues;
18             f. Did the LASD’s custodial arrest of people at the protests who were
19                charged with misdemeanors, and who qualified under California Penal
20                Code §§ 853.5 and/or 815.6 for field release, violate their rights under
21                California Government Code §§ 853.5 and/or 815.6, and their rights
22                under the Fourth and Fourteenth Amendments and their state law
23                analogues;
24             g. Did some or all of the conduct described above constitute a policy or
25                custom of Defendant County;
26             h. Is any individual Defendant sued in his individual capacity entitled to
27                qualified immunity on the federal claims;
28

                                     35
         COMPLAINT FOR DAMAGES AND DECLARATORY AND INJUNCTIVE RELIEF
     Case 2:20-cv-07870-DMG-PD Document 1 Filed 08/27/20 Page 37 of 48 Page ID #:37




 1              i. Did any of the conduct alleged herein violate California Civil Code §
 2                 52.1 (the Bane Act);
 3              j. Are general classwide damages available to the various classes;
 4              k. Are statutory damages under California Civil Code § 52.1 available to
 5                 the various classes.
 6          104. Defendants detained and/or arrested the putative class and sub-classes
 7    as a group and treated all similarly, acting on ground applicable to the putative class.
 8    The named Plaintiffs’ claims that the First, Fourth, and Fourteenth Amendment
 9    rights—and their analogous state Constitution, statutory, and common law rights—
10    were violated raise common question of law and fact. the Defendants have acted,
11    threaten to act, and will continue to act, on grounds generally applicable to the class,
12    thereby making appropriate final injunctive relief or declaratory relief with respect
13    to the class as a whole.
14          105. The questions of law and fact common to the classes, which are outlined
15    above, predominate over any questions affecting only individual members.
16                   iii. Typicality
17          106. In accordance with Federal Rules of Civil Procedure, Rule 23(a), the
18    claims of the representative Plaintiffs are typical of the class. Plaintiffs were all
19    present at George Floyd and/or Andres Guardado and related protests in the County
20    of Los Angeles; were subjected to one or more of the violations previously
21    enumerated; and seek redress for the past violations of their rights and protection to
22    bar the repeat of those violations in the future.
23          107. Thus, Plaintiffs have the same interests and have suffered the same type
24    of damages as the class members. Plaintiffs’ claims are based upon the same or
25    similar legal theories as the claims of the class members of each class. Each class
26    member suffered actual damages as a result of being subjected to one or more of the
27    violations enumerated above. The actual injuries suffered by Plaintiffs are similar in
28

                                     36
         COMPLAINT FOR DAMAGES AND DECLARATORY AND INJUNCTIVE RELIEF
     Case 2:20-cv-07870-DMG-PD Document 1 Filed 08/27/20 Page 38 of 48 Page ID #:38




 1    type to the actual damages suffered by each class member although the severity of
 2    those injuries may vary among class members.
 3           108. In accordance with Federal Rules of Civil Procedure, Rule 23(a), the
 4    representative Plaintiffs will fairly and adequately protect the interests of the class.
 5    The interests of the representative Plaintiffs are consistent with and not antagonistic
 6    to the interests of the class.
 7                     iv. Adequate Representation
 8           109. The named Plaintiffs will fairly and adequately represent the common
 9    class interest. The named Plaintiffs have a strong interest in achieving the relief
10    requested in this Complaint, they have no conflicts with members of the Plaintiff
11    class, and they will fairly and adequately protect the interests of the class.
12           110.     The named Plaintiffs are represented by counsel who are well-
13    experienced in civil rights and class action litigation and are familiar with the issues
14    in this case.
15           111. Counsel for the named Plaintiffs know of no conflicts among or
16    between members of the class, the named Plaintiffs, or the attorneys in this action.
17                      v. Maintenance and Superiority
18           112. In accordance with Federal Rules of Civil Procedure, Rule 23(b)(1)(A),
19    prosecutions of separate actions by individual members of the classes would create
20    a risk that inconsistent or varying adjudications with respect to individual members
21    of the class would establish incompatible standards of conduct for the parties
22    opposing the class.
23           113. In accordance with Federal Rules of Civil Procedure, Rule 23(b)(1)(B),
24    prosecutions of separate actions by individual members of the classes would create
25    a risk of adjudications with respect to individual members of the class which would,
26    as a practical matter, substantially impair or impede the interests of the other
27    members of the class to protect their interests.
28

                                      37
          COMPLAINT FOR DAMAGES AND DECLARATORY AND INJUNCTIVE RELIEF
     Case 2:20-cv-07870-DMG-PD Document 1 Filed 08/27/20 Page 39 of 48 Page ID #:39




 1          114. In accordance with Federal Rules of Civil Procedure, Rule 23(b)(2),
 2    Defendants have acted on grounds generally applicable to the class.
 3          115. In accordance with Federal Rules of Civil Procedure, Rule 23(b)(3), the
 4    questions of law or fact common to the members of the class predominate over any
 5    questions affecting only individual members, and this class action is superior to other
 6    available methods for the fair and efficient adjudication of the controversy between
 7    the parties. Plaintiffs are informed and believe, and thereon allege, that the interests
 8    of class members in individually controlling the prosecution of a separate action is
 9    low in that most class members would be unable to individually prosecute any action
10    at all. Plaintiffs are informed and believe, and thereon allege, that the amounts at
11    stake for individuals are such that separate suits would be impracticable in that most
12    members of the class will not be able to find counsel to represent them. Plaintiffs are
13    informed and believe, and thereon allege, that it is desirable to concentrate all
14    litigation in one forum because all of the claims arise in the same location, i.e., the
15    County of Los Angeles. It will promote judicial efficiency to resolve the common
16    questions of law and fact in one forum rather than in multiple courts.
17          116. Plaintiffs do not know the identities of most class members. Plaintiffs
18    are informed and believe, and thereon allege, that the identities of the class members
19    are ascertainable in significant part from LASD records, at least as it relates to those
20    class members who were arrested. Plaintiffs are informed and believe, and thereon
21    allege, that a significant number of class members may be reached by the use of
22    outreach efforts by organizations that participated in organizing the affected protests.
23          117. Plaintiffs know of no difficulty that will be encountered in the
24    management of this litigation that would preclude its maintenance as a class action.
25    Leading members of Plaintiffs’ counsel have effectively litigated similar class
26    actions to resolution without issue. The class action is superior to any other available
27    means to resolve the issues, and courts have managed similar litigation with
28    similarly disparate damages as a result of LASD misconduct, such as in the Aichele

                                     38
         COMPLAINT FOR DAMAGES AND DECLARATORY AND INJUNCTIVE RELIEF
     Case 2:20-cv-07870-DMG-PD Document 1 Filed 08/27/20 Page 40 of 48 Page ID #:40




 1    litigation (Aichele, et al. v. City of Los Angeles, et al., No. 2:12-CV-10863-DMG
 2    (C.D. Cal. August 26, 2012)). Liability can be determined on a class-wide basis.
 3    General damages can also be determined on a classwide basis.
 4          118. In accordance with Federal Rules of Civil Procedure, Rule 23(b)(3),
 5    class members must be furnished with the best notice practicable under the
 6    circumstances, including individual notice to all members who can be identified
 7    through reasonable effort. Plaintiffs are informed and believe that LASD computer
 8    records contain a last known address for class members who were arrested. Plaintiffs
 9    contemplate that individual notice be given to class members at such last known
10    address by first class mail, email and cell phone outreach, social media and efforts
11    of organizations that organized the protests. Plaintiffs contemplate that the notice
12    inform class members of the following regarding their damages claims:
13                  A.    The pendency of the class action, and the issues common to the
14                        class;
15                  B.    The nature of the action;
16                  C.    Their right to ‘opt out’ of the action within a given time, in
17                        which event they will not be bound by a decision rendered in
18                        the class action;
19                  D.    Their right, if they do not ‘opt out,’ to be represented by their
20                        own counsel and enter an appearance in the case; otherwise,
21                        they will be represented by the named Plaintiffs and their
22                        counsel; and
23                  E.    Their right, if they do not ‘opt out,’ to share in any recovery in
24                        favor of the class, and conversely to be bound by any judgment
25                        on the common issues, adverse to the class.
26          119. As a direct and proximate cause of the conduct described herein, the
27    named individual Plaintiffs and the class members have been denied their
28    constitutional, statutory, and legal rights as stated herein, and have suffered general

                                     39
         COMPLAINT FOR DAMAGES AND DECLARATORY AND INJUNCTIVE RELIEF
     Case 2:20-cv-07870-DMG-PD Document 1 Filed 08/27/20 Page 41 of 48 Page ID #:41




 1    and special damages, including but not limited to, mental and emotional distress,
 2    physical injuries and bodily harm, pain, fear, humiliation, embarrassment,
 3    discomfort, and anxiety and other damages in an amount according to proof.
 4           120. Plaintiffs have not yet filed a California Government Code § 910 class
 5    claim addressing their state law damages claims, but intend to do so in the near future.
 6    Once that occurs, and the time permitted by California law to file a lawsuit on such
 7    claims has elapsed, Plaintiffs intend to amend this complaint to add state law
 8    damages claims. Because injunctive relief under state law does not require the filing
 9    of a prior administrative claims, Plaintiffs’ injunctive relief claims currently entail
10    violation of Plaintiffs’ rights under California as well as federal law, including but
11    not limited to Cal. Const. Article 1, §§ 1, 2, 3, 7, 13, 17 and 26; Civil Code § 52.1;
12    Penal Code §§ 853.5, 853.6; and Government Code § 815.6.
13           121. Defendants’ acts were willful, wanton, malicious, and oppressive, and
14    done with conscious or reckless disregard for, and deliberate indifference to,
15    Plaintiffs’ rights.
16           122. All of the following claims for relief are asserted against all Defendants.
17           123. Although Plaintiffs’ legal theories significantly overlap, they apply
18    differently to different classes. Accordingly, Plaintiffs state their claims by class.
19           124. Plaintiffs restate and incorporate by reference each of the foregoing and
20    ensuing paragraphs in each of the following causes of action as if each paragraph
21    was fully set forth therein.
22     VIII. FIRST CLAIM FOR RELIEF – INJUNCTIVE RELIEF CLASS
          (First, Fourth, and Fourteenth Amendments to the U.S. Constitution;
23
            42 U.S.C. § 1983; California Constitution Article 1, §§ 2, 3, 7, 13;
24     Penal Code §§ 853.5, 853.6; Civil Code §§ 52.1, 815.6 – for Injunctive Relief)
25           125. Plaintiffs reallege and incorporate herein by reference the preceding
26    and any subsequent paragraphs of this Complaint.
27           126. The Defendants engaged in repeated, widespread violations of law, as
28    outlined above, over the course of at least several nights, shutting down the exercise

                                      40
          COMPLAINT FOR DAMAGES AND DECLARATORY AND INJUNCTIVE RELIEF
     Case 2:20-cv-07870-DMG-PD Document 1 Filed 08/27/20 Page 42 of 48 Page ID #:42




 1    of First Amendment activities through the use of indiscriminate and unreasonable
 2    force against protesters.
 3          127. Defendant County, through Defendant Villanueva and the LASD, has
 4    failed to train its officers in the constitutional responses to peaceful demonstrations,
 5    as revealed by the above allegations, despite the long history of such violations in
 6    the past, and Defendants’ commitment to correct them. The recurrence of the same
 7    violations with respect to these arrests indicates an intentional refusal to preserve the
 8    constitutional rights of protesters.
 9          128. Without intervention by this Court, members of the Injunctive Relief
10    Class who have participated and wish to participate in protest activities, particularly
11    related to police violence, are at risk of having their rights violated in the future due
12    to the Defendants’ demonstrated pattern of constitutional violations and threatened
13    future actions. The Injunctive Relief Class has no adequate remedy at law to protect
14    the future lawful exercise of their constitutional rights, and, without action by this
15    court, will suffer irreparable injury, thereby entitling them to injunctive and
16    declaratory relief.
17          129. Defendants have acted and refused to act on grounds generally
18    applicable to the putative class. Injunctive and declaratory relief for the putative
19    class as a whole is appropriate.
20          130. Defendants’ polices practices, customs, conduct and acts alleged herein
21    resulted in, and will continue to result in, irreparable injury to the Plaintiffs,
22    including but not limited to violation of their constitutional and statutory rights.
23    Plaintiffs have no plain, adequate, or complete remedy at law to address the wrongs
24    described herein. The Plaintiffs and class members intend in the future to exercise
25    their constitutional rights of freedom of speech and association by engaging in
26    expressive activities in the County of Los Angeles. Defendants’ conduct described
27    herein has created uncertainty among Plaintiffs with respect to their exercise now
28

                                      41
          COMPLAINT FOR DAMAGES AND DECLARATORY AND INJUNCTIVE RELIEF
     Case 2:20-cv-07870-DMG-PD Document 1 Filed 08/27/20 Page 43 of 48 Page ID #:43




 1    and in the future of these constitutional rights, and has chilled their exercise of these
 2    rights.
 3              131. Specifically, Plaintiffs are concerned that, if arrested, whether lawfully
 4    or unlawfully, they will again be denied the liberty interest codified at California
 5    Penal Code §§ 853.5–.6, will be subjected to unlawful conditions of confinement
 6    exposing them to increased risk of COVID-19 and/or other communicable diseases,
 7    and will be subjected to unreasonable and excessive force by LASD.
 8              132. Plaintiffs are also concerned that, when engaged in protest activities,
 9    Defendants will impose curfews without accommodating or attempting to
10    accommodate First Amendment rights; will not provide adequate notice in the event
11    unlawful assemblies are declared; will not provide adequate means and opportunity
12    to disperse; and will again employ indiscriminate, unreasonable or excessive force,
13    injuring and terrifying protesters.
14              133. Plaintiffs therefore seek injunctive relief from this Court to ensure that
15    Plaintiffs and persons similarly situated will not suffer violations of their rights from
16    Defendants’ illegal and unconstitutional policies, customs, and practices described
17    herein.
18              134. Plaintiffs also seek injunctive relief in the form of an order requiring
19    that Defendants seal and destroy any and all records derived from Plaintiffs’ arrests,
20    including fingerprints, photographs, and other identification and descriptive
21    information, and all information, biological samples, and information obtained from
22    such biological samples collected from the Plaintiff class, and identify to the Plaintiff
23    class all entities and agencies to which such information has been disseminated; and
24    that all such disseminated records be collected and destroyed.
25    ///
26    ///
27    ///
28    ///

                                        42
            COMPLAINT FOR DAMAGES AND DECLARATORY AND INJUNCTIVE RELIEF
     Case 2:20-cv-07870-DMG-PD Document 1 Filed 08/27/20 Page 44 of 48 Page ID #:44




 1       IX.      SECOND CLAIM FOR RELIEF – ARREST CLASS
                 (Fourth and Fourteenth Amendments to the U.S. Constitution,
 2
                    42 U.S.C. § 1983 – for Damages and Injunctive Relief)
 3
 4             135. Plaintiffs reallege and incorporate herein by reference the preceding
 5    and any subsequent paragraphs of this Complaint.
 6             136. From May 30, 2020 to the present, all Arrest Class members were
 7    arrested on misdemeanor charges of failure to obey a curfew, failure to disperse,
 8    failure to follow a lawful order of a police officer and/or unlawful assembly during
 9    Floyd protests and were placed on buses and driven to a variety of facilities where
10    they were processed and released. All those arrestees were on the buses for several
11    hours, both to get to their destination and then held on the bus until they were
12    processed. While held on buses or otherwise detained prior to their release, Arrest
13    Class members were subjected to prolonged tight hand-cuffing; denied access to
14    bathrooms, water and food; and held in enclosed, crowded spaces without ventilation,
15    which significantly increased their risk of COVID-19 exposure because, even if they
16    had previously been similarly distanced from others during outside protests, the risk
17    of exposure is significantly greater in enclosed, unventilated spaces.
18             137. Defendants’ above-described conduct violated Arrest Class members’
19    rights to be free from unreasonable seizures under the Fourth Amendment and under
20    the Fourteenth Amendment’s due process clause and the state constitutional
21    analogues.
22             138.   As a result of Defendants’ wrongful conduct, Arrest Class members
23    suffered damages as alleged above.
24             139. As a result of Defendants’ wrongful conduct, and the potential that such
25    conduct will recur, the Arrest Class is entitled both to full compensation for the
26    damages they have suffered and to relief from the potential that such violations will
27    recur.
28

                                     43
         COMPLAINT FOR DAMAGES AND DECLARATORY AND INJUNCTIVE RELIEF
     Case 2:20-cv-07870-DMG-PD Document 1 Filed 08/27/20 Page 45 of 48 Page ID #:45




 1         X.      THIRD CLAIM FOR RELIEF – DIRECT FORCE CLASS
                  (Fourth and Fourteenth Amendments to the U.S. Constitution,
 2
                    and 42 U.S.C. § 1983 – for Damages and Injunctive Relief)
 3
 4              140. Plaintiffs reallege and incorporate herein by reference the preceding
 5    and any subsequent paragraphs of this Complaint.
 6              141. All Direct Force Class members were shot with so-called “less-lethal
 7    weapons” and/or struck with batons.
 8              142. From May 30, 2020 to the present, members of the Direct Force Class
 9    who were shot with “rubber bullets” or “foam rounds,” struck with batons, or tear
10    gassed or struck with pepper balls were injured in a manner that evinced that
11    Defendants applied force unlawfully. Many class members were struck with rubber
12    bullets or foam rounds and other so-called “less-lethal” weapons in the face, head,
13    shoulder and neck areas. LASD has denied shooting rubber bullets or foam rounds
14    even though protesters sustained injuries from “non-lethal” rounds.23 Video footage
15    of various incidents shows officers shooting straight at peaceful protesters who
16    posed no threat to the police or the public.24 Similarly, individuals suffered baton
17    strikes meant not to compel people to retreat, but to injure and punish them on site.
18              143. Defendants used unreasonable and excessive force in indiscriminately
19    engaging in baton strikes, shooting rubber bullets and/or foam rounds, tear gassing,
20    and shooting pepper balls, and setting off flash bang grenades at protesters not based
21    on an individualized determination of individual conduct justifying such force, in
22    violation of the Fourth Amendment and its state law analogues. Further, this conduct
23
24    23
         Suter, Leanne, Pepper balls deployed at march over Gardena deputy-involved
25    fatal shooting, ABC 7, (June 22, 2020), https://abc7.com/gardena-deputy-involved-
      shooting-compton-sheriff-protest-police-brutality/6259240/ (last visited Aug. 27,
26
      2020).
27     24
          See KTLA 5, Video shows deputies shooting fleeing protesters with pepper
28     balls, (June 3, 2020), https://ktla.com/news/local-news/video-shows-deputies-shooting-fleeing-protesters-
       with-pepper-balls-in-hollywood/ (last visited Aug. 27, 2020).

                                        44
            COMPLAINT FOR DAMAGES AND DECLARATORY AND INJUNCTIVE RELIEF
     Case 2:20-cv-07870-DMG-PD Document 1 Filed 08/27/20 Page 46 of 48 Page ID #:46




 1    was deliberately indifferent to the Direct Force Class members’ rights,
 2    shocks the conscience, and violates the decencies of civilized conduct, under the
 3    Fourteenth Amendment and its state law analogues.
 4           144. As a result of Defendants’ wrongful conduct, Direct Force Class
 5    members suffered damages as alleged above.
 6           145. As a result of Defendants’ wrongful conduct, and the potential that such
 7    conduct will recur, the Direct Force Class is entitled both to full compensation for
 8    the damages they have suffered and to relief from the potential that such violations
 9    will recur.
10     XI.      REQUEST FOR RELIEF
11           Wherefore, Plaintiffs seek judgment as follows:
12           146. An order certifying the class and each sub-class defined herein pursuant
13    to Federal Rules of Civil Procedure, Rule 23(b)(2) and (3);
14           147. A permanent injunction restraining Defendants from engaging in the
15    unlawful and unconstitutional actions detailed above and retaining Court jurisdiction
16    to enforce the terms of the injunction;
17           148. A declaratory judgment that Defendants’ conduct detailed herein was a
18    violation of the rights under the Constitution and laws of the United States and of
19    Plaintiffs and the class members;
20           149. An order directing that all arrest records be removed from all criminal
21    databases, whether operated by the City or County of Los Angeles, or the State of
22    California, and that all arrests be reduced to a “detention” other than those cases in
23    which the individual arrested is convicted of the charge;
24           150. General and compensatory damages for Plaintiffs and the class they
25    represent for the violations of their federal and state constitutional and statutory
26    rights, in addition to pain and suffering, all to be determined according to proof;
27           151. An award of attorneys’ fees pursuant to 42 U.S.C. § 1988, Cal. Civil
28    Code §§ 52(b) & 52.1(h), and Cal. Code of Civil Proc. § 1021.5;

                                      45
          COMPLAINT FOR DAMAGES AND DECLARATORY AND INJUNCTIVE RELIEF
     Case 2:20-cv-07870-DMG-PD Document 1 Filed 08/27/20 Page 47 of 48 Page ID #:47




 1          152. Costs of suit;
 2          153. Pre- and post-judgment interest as permitted by law; and
 3          154. Such other and further relief as the Court may deem just and proper.
 4
 5    Dated: August 27, 2020                   Respectfully submitted,
 6
                                               By: /s/ Jorge Gonzalez
 7
                                               Jorge Gonzalez
 8                                             A PROFESSIONAL CORPORATION
 9                                             Paul Hoffman
10                                             Michael D. Seplow
                                               Aidan C. McGlaze
11                                             Kristina A. Harootun
12                                             John Washington
                                               SCHONBRUN SEPLOW HARRIS
13                                             HOFFMAN & ZELDES LLP
14                                             Carolyn Y. Park
15                                             LAW OFFICE OF CAROLYN PARK
16                                             Arnoldo Casillas
                                               Denisse O. Gastélum
17
                                               CASILLAS & ASSOCIATES
18
                                               Morgan E. Ricketts
19                                             RICKETTS LAW
20                                             Attorneys for Plaintiffs and Proposed
21                                             Class.

22
23
24
25
26
27
28

                                     46
         COMPLAINT FOR DAMAGES AND DECLARATORY AND INJUNCTIVE RELIEF
     Case 2:20-cv-07870-DMG-PD Document 1 Filed 08/27/20 Page 48 of 48 Page ID #:48




 1                             DEMAND FOR JURY TRIAL
 2          Plaintiffs hereby make a demand for a jury trial in this action.
 3
 4    Dated: August 27, 2020                     Respectfully submitted,
 5
                                                 By: /s/ Jorge Gonzalez
 6
                                                 Jorge Gonzalez
 7                                               A PROFESSIONAL CORPORATION
 8                                               Paul Hoffman
 9                                               Michael D. Seplow
                                                 Aidan C. McGlaze
10                                               Kristina A. Harootun
11                                               John Washington
                                                 SCHONBRUN SEPLOW HARRIS
12                                               HOFFMAN & ZELDES LLP
13                                               Carolyn Y. Park
14                                               LAW OFFICE OF CAROLYN PARK
15                                               Arnoldo Casillas
                                                 Denisse O. Gastélum
16
                                                 CASILLAS & ASSOCIATES
17
                                                 Morgan E. Ricketts
18                                               RICKETTS LAW
19                                               Attorneys for Plaintiffs and Proposed
20                                               Class.

21
22
23
24
25
26
27
28

                                     47
         COMPLAINT FOR DAMAGES AND DECLARATORY AND INJUNCTIVE RELIEF
